—Order of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered January 25, 1995, which, inter alia, adjudicated respondent an abusive parent and placed the subject children with their mother under the supervision of the Child Welfare Administration, following a fact-finding determination that he had sexually abused his stepdaughter, unanimously affirmed, without costs.
The court’s determination of sexual abuse was amply supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]). The child’s highly credible out-of-court statements were corroborated and supported by the record as a whole (see, Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112, 118-119), including the uncontroverted medical records, which did not require medical testimony (see, supra, at 122; Matter of Tyson G., 144 AD2d 673), as well as the statements of her brother (see, Matter of Nicole V., supra, at 124).
The court also acted within its discretion in denying respondent’s motion for an additional adjournment so that he could choose to testify after the conclusion of his criminal trial *212(see, Matter of New York City Commr. of Social Servs. [Jason C.] v Elminia E., 134 AD2d 501, 502-503), particularly since the court drew no negative inference from respondent’s failure to testify. Concur—Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.